Citation Nr: 1435018	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-13 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement for medical services provided by West Marion Community Hospital on December 31, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to September 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System.


FINDINGS OF FACT

1.  The Veteran is service-connected for Meniere's syndrome with chronic vertigo, rated as 100 percent disabling; left knee disability, rated as noncompensable; temporalis fascia graft tympanoplasty with right ear hearing loss, rated as noncompensable, and right forehead scar, rated as noncompensable; the 100 percent service-connected disability has been adjudged by VA as permanent in nature.  

2.  The Veteran received medical treatment at West Marion Community Hospital on December 31, 2010, for bronchitis. 

3.  VA payment or reimbursement of the costs of the private medical care provided at West Marion Community Hospital on December 31, 2010, was not previously authorized and an application was not made to VA within 72 hours after the hour of admission for authorization.

4.  VA facilities or other government facilities were capable of furnishing economical hospital care or medical services for bronchitis on December 31, 2010.

5.  The Veteran's bronchitis condition was non-emergent.  

6.  When the Veteran was admitted to West Marion Community Hospital on December 31, 2010, VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would have been reasonable, sound, wise, or practicable.


CONCLUSION OF LAW

Payment or reimbursement for medical expenses incurred at West Marion Community Hospital on December 31, 2010, is not warranted. 38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  VCAA notice was sent in March and April 2011.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations may not be applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.


Entitlement to payment or reimbursement for medical services at West Marion Community Hospital on December 31, 2010

The Veteran is service-connected for Meniere's syndrome with chronic vertigo, rated as 100 percent disabling; left knee disability, rated as noncompensable; temporalis fascia graft tympanoplasty with right ear hearing loss, rated as noncompensable, and right forehead scar, rated as noncompensable.

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may provide individual authorization or contract with non-VA facilities for care.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. §§ 17.52(a), 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997); General Counsel Opinion, VAOPGCPREC 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: (1) service-connected disability; (2) disability for which a Veteran was discharged or released from the active military, naval, or air service; (3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; (4) disability associated with and held to be aggravating a service-connected disability; or, (5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  See 38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a medical emergency under this provision.  In addition, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  See 38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52(a)(3).  There is no requirement for treatment of a service-connected disability under this provision.  The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  See 38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id. 

The issue of whether VA gave prior authorization for non-VA medical care received at a private facility is a factual, and not medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  VA's General Counsel, in response to the question regarding "[w]ho has the authority to approve or authorize a request for private hospitalization at VA expense under 38 U.S.C.A. § 1703(a), and what type of action(s) is necessary to constitute prior authorization under 38 C.F.R. § 17.54]" has indicated that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing.  See VAOGCPREC 1-95, p. 8-9.

The record shows that the Veteran was suffering from a respiratory infection in late December 2010.  His private treating physician has submitted a statement indicating that he was out of town on December 31, 2010.  The Veteran went on that date to West Marion Community Hospital for complaints related to bronchitis, which was diagnosed at that time.  The examiner at that facility noted, and the Veteran confirmed, that the Veteran planned on traveling to Canada two days later.  The onset of the symptoms was indicated to be "days."  The physical examination reported that the Veteran was in no acute distress.  He was found to be stable, was provided antibiotics, and was discharged to home on the same day of treatment.  The Veteran maintains that he is entitled to reimbursement because he was extremely ill, his primary care doctor was out of town, he was due to fly out of the country in two days, he was not allowed to be seen at any VA facility per the Chief of Staff of the Gainesville Hospital, and he felt like he had to be seen immediately due to his travel plans.  

In this case, the Veteran's treatment with the private medical facility was not pre-authorized by VA and there is no written confirmation of any authorized treatment.  

Although the Veteran has a total disability permanent in nature, there is no evidence that VA facilities were not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or were not capable of furnishing care or services required.  Per the Veteran's address, there were five VA medical facilities within 30 miles, all open on Fridays, and able to serve the Veteran.  Although he contends that he was not allowed to be seen at any VA facility per the Chief of Staff of the Gainesville Hospital, the Veteran has not provided any substantiation for this assertion.  Thus, the Board finds that VA facilities were capable of furnishing economical hospital care or medical services for the Veteran's bronchitis on December 31, 2010.

Finally, the Board notes that while VA recently amended (effective January 15, 2014) its regulation governing payment by VA for non-VA outpatient care under VA's statutory authority to provide non-VA medical care, the affected provision is not pertinent to this appeal.  Specifically, under the statutory authority of 38 U.S.C. § 1703(a)(2)(B), VA may contract for certain hospital care (inpatient care) and medical services (outpatient care) for eligible veterans when VA facilities are not capable of providing such services due to geographical inaccessibility or are not capable of providing the services needed.  The amendment revises VA's existing regulation in accordance with this statutory authority.  Specifically, VA amended 38 C.F.R. § 17.52(a)(2)(ii) to authorize VA to provide non-VA medical services for a veteran who has been furnished hospital care, nursing home care, domiciliary care, or medical services and who requires medical services to complete treatment incident to such care or services.  In this case, the services were not by VA and VA was capable of providing services.

The Board will also consider whether the Veteran is eligible for reimbursement under 38 U.S.C.A. § 1728. 

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions. There must be a showing that three criteria are met:

(a) The care and services rendered were either: 

(1) for an adjudicated service-connected disability, or 
(2) for a nonservice- connected disability associated with and held to be aggravating an adjudicated service-connected disability, or 
(3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)) (2000); and 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998). 

As noted, the Veteran has a service-connected disability which is permanent and total in nature.  Thus, criterion (a) is met. 

The treatment rendered by West Marion Community Hospital on December 31, 2010, was not provided on an emergent basis.  An emergency is defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citations omitted) (emphasis in original).  Under 38 C.F.R. § 17.1002, a provision pertaining to benefits under the Millennium Health Care and Benefits Act, an emergency includes for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and the regulation indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b). 

As noted, the Veteran had experienced symptoms for days, but had not sought treatment.  He was also not in acute distress, was stable, and was discharged after being prescribed antibiotics.  Although the Veteran certainly thought that he was very ill and needed treatment prior to leaving the country, the clinical records do not reflect that the treatment was emergent in nature.  In addition, he apparently had experienced the same symptoms for days, which is evidence against the claimed emergent nature of the illness.  Thus criterion (b) is not met.  

Further, VA facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would have been reasonable, sound, wise, or practicable.  "Feasibly available" is not defined in the relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA facility would not be feasibly available if there were evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  See 38 C.F.R. § 17.1002(c). As noted, there were several VA facilities available, open, and able to treat the Veteran's bronchitis.  Thus criterion (c) is not met.  

Accordingly, the three enumerated criteria have not been met for entitlement to payment or reimbursement for unauthorized medical services provided by West Marion Community Hospital on December 31, 2010 under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 have not been met.

The Board must also consider whether payment may be made pursuant to the Veterans Millennium Health Care and Benefits Act which was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000. See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act." 

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. §1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110 , which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the veteran to a [VA] facility or other Federal facility"; and (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012. See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).

As already noted, the services provided were not for an emergency and VA facilities were feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.  Moreover, the record clearly reflects that the Veteran has a secondary pay provider in Medicare, pertaining to criterion (f) which is also not met.  The Board points out that the provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the aforementioned enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

Accordingly, all of the requisite criteria set forth above, 38 C.F.R. § 17.1002(b), is not met.  38 U.S.C.A. § 1725. 

To the extent that the Veteran preferred private treatment, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130. 

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim, so there is no reasonable doubt to resolve in his favor, and his claim must be denied.  38 C.F.R. §§ 3.102, 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



ORDER

Entitlement to payment or reimbursement for medical services provided by West Marion Community Hospital on December 31, 2010 is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


